IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-11477
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

KENNETH WAYNE CLINTON,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:00-CR-32-ALL
                       --------------------
                          October 8, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, CIRCUIT JUDGES.

PER CURIAM:*

     Kenneth   Wayne   Clinton   appeals   his   sentence   following

conviction for felon in possession of a firearm in violation of 18

U.S.C. § 922(g)(1). Clinton argues that a prior conviction for the

unauthorized use of a motor vehicle is not a crime of violence and

should not have been considered for sentencing enhancement purposes

under U.S.S.G. §§ 2K2.1 and 4B1.2.   He argues that the reasoning of

our decision in United States v. Jackson, 220 F.3d 635, 639 (5th

Cir. 2000), cert. denied, 532 U.S. 988 (2001), which held that the

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 01-11477
                                     -2-

unauthorized use of a motor vehicle was a crime of violence, has

been undermined by United States v. Chapa-Garza, 243 F.3d 921 (5th

Cir. 2001).         We recently overturned Jackson in United States v.

Charles, __ F.3d __ (5th Cir. July 31, 2002, No. 01-10113)(en

banc), 2002 WL 1764147 at *4.

        We therefore VACATE the sentence and REMAND for re-sentencing

consistent with Charles.

       VACATED and REMANDED.




g:\opin-sc\01-11477.opn.wpd